 

 

 

 

 

 

 

 

|, USC SDNY
D B
UNITED STATES DISTRICT COURT ee seren ac ley EPR
SOUTHERN DISTRICT OF NEW YORK ‘poe ye ALLY BILE
UNITED STATES OF AMERICA, are PILED: -i ra

Plaintiff,

04 Cr. 186-03 (LAP)
~against-
ORDER

TUERE BARNES,

Defendant.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

Defendant may file a reply to the Government’s December 6, 2019

letter in opposition to Defendant’s motion for a reduction of

sentence [see dkt. no. 696] by no later than December 23, 2019.
SO ORDERED.

Dated: New York, New York

December 9, 2019 yyy: ude
M2 enh ply Dade op

LORETTA A. PRESKA
Senior United States District Judge

 

 

 
